internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 3-plr-109527-00 date date re legend parent sub2 sub1 date a x y date b buyer business x date c parent official this responds to your authorized representative’s letter dated date requesting an extension of time under sec_301_9100-1 through of the plr-109527-00 procedure and administration regulations to file an election parent is requesting an extension of time to file a statement of allowed loss under sec_1 c of the income_tax regulations the election with respect to the disposition of its stock in sub2 which occurred during its taxable_year ending on date a additional information was received in letters dated may and date the material information submitted is summarized below parent is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting parent owned all the stock of sub1 parent owned x of the common_stock and all of the voting preferred_stock of sub2 sub1 owned the remaining y significantly over of the common_stock of sub2 sub1 and sub2 were included in parent's consolidated federal_income_tax return along with other subsidiaries that are not relevant with respect to this request on date b which is within parent's taxable_year ending on date a parent sold all of its stock in sub2 to buyer an unrelated corporation sub2 is engaged in business x it is represented that parent recognized a loss on the sale parent deducted the loss on its return for its taxable_year ending on date a an election under sec_338 of the internal_revenue_code was not made with respect to the sale and the amount parent deducted was determined in accordance with sec_1 c sec_1 a provides that as a general_rule no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1 a defines a disposition as any event in which gain_or_loss is recognized in whole or in part and thus includes a sale sec_1 c provides that the amount of loss disallowed under sec_1 a and the amount of basis_reduction under sec_1 b with respect to a share of stock shall not exceed the sum of the amounts set forth in sec_1 c i ii and iii sec_1 c provides that sec_1 c applies only if a statement of allowed loss is filed with the taxpayer's return for the year of disposition parent as the common parent of the consolidated_group was required by sec_1 c to make and attach the election to its return for the year of disposition in order to deduct the amount if any of the loss not disallowed under sec_1 a on date c parent filed its return for its tax_year ending on date a the taxable_year in which the sale occurred the election was required to be attached to the return however for various reasons the election was not attached to the return or otherwise filed subsequently this request under sec_301_9100-1 for an extension of time to file the election was submitted to the service the statute_of_limitations under sec_6501 has not run for the parent's taxable_year that included the sale or any subsequent year or year affected by the election had it been timely filed plr-109527-00 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1 c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent shows that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent and parent official explain the circumstances that resulted in the failure_to_file timely the valid election the information establishes that the request for relief was initiated before the failure to make the regulatory election was discovered by the internal_revenue_service and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election the above extension of time is conditioned on the taxpayers' parent's sub1's and sub2's tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved plr-109527-00 further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 parent must amend its return for its tax_year ending on date a to attach to the return the election and information set forth in sec_1 c in addition parent should attach a copy of this letter to the amended_return we express no opinion as to whether parent recognized a loss on the sale of the sub2 stock if a loss was recognized on the sale the amount of the loss and if a loss was recognized on the sale the amount of the loss disallowed under sec_1 a if any and the amount of the loss allowed as a deduction under sec_1 c if any in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or tax effects or consequences resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel corporate by __ ken cohen acting chief branch
